  Case 5:19-cv-00636-JGB-SP Document 67-9 Filed 08/20/19 Page 1 of 12 Page ID #:1675

          tdereln. Trastee shall app
          not limfted to, raffiowdtlely    the proceeds of the sal
                                        7~ruetee's and attorneys e in the following o                    a) to    es         oP the e, in~cludio~,
                                                                                                         red by this Security insavsal
          exce~ to the person or person                                  ' tee
                2~. Reco~eyance. Upoa        s legally eatitled to !t. s;(b) to all snms                                             meat; and (c) sny
                                                                                                                                                        bat
          recoavey the Property and             Payment of all su seaurt
          Inshifineni to Trusts. Truste  e1~all surrender this Secms               d by this
                                                                        urity Inatrumeflt and all         Iaa       t. Leader shall
                                          e shall ra:onvey the Pro ty wit                               ices       ctng debt securoi           Tsysoee W
          person or peraoas shall
          Proparty, but only if the pa y say recordation costs.per                 hout wazraaty
                                                                          Fender may charge s t         to        or persons legally entitlothi s Security
                                    fce   is  pai  d to                                                 person or sons a fee for             d to it. %h
          permitted under applicable law                 a third party (such as the Tru                                                c+eboavry the
               b.Sub~te Trustee. I.e       .                                               stoe) for    xvices            aad the chargiag of thaeingfee is
         hera~nder by an inse                  ~de r~  at Its option, may from time to
                                                                                           time app
         whieb the P:opaty is locrt exxutod sad aclrnowladged by Lender sad roo                        ut a        sor trustee to an
                                   ato
         and page where this Security   d.  Th  e  ius  tni mea t shall coataia the naaye of ardi      l is the ffia of tlu Rxotdy Tn~atse appointed
                                                                                                                                     et iha onunty in
         the Property, the atuxx~        Ins              is ~ocordod and the name             the o   gioat     dery Trnatse mud Borraoff':
                                                                                                                                         ~wec, the book
                                   or  ou  st   s  sha                                 and address        the
         applicable Iaw. Tbis proced                   ll au cc  xd to all the title, powcxs and c                    r tntata. with,oue ~oa
               24. ltegnest for Notleeure for aubatitntion of wste
                                                                          e shall govern to the ex~             cried upon the Trusts ~e ~►cys~x of
                                        a.  Bor   rower requests that copies                             ion atl other provieians for        reia amd by
         which is the Propeaty Addres                                             of the noticxs a                                      s ib~titutioa.
              25.                      s.                                                                  sole     sale be rent W Bonga+cr's add
                          neat d             a~    Fee. Lender y wllax a                                                                              ress
        furnishing the atat~at of
                                    ob 'gation as providzd ma                       fey not exc
                                                                    by Section 2943 of theto             tf~           amotmt permitted by law for
              26. Riders to thts Secarl                                                      Civil         of iforaia.
        Security Insavmmt, the oov tq Inatram~t. If one or maote driers are eac
        the covenants aid agreem     e~n ant  s sari agreemanta ofeach suc                      ec~     by Bo        and rxordod togdb wid
                                                                                                               into aid shall amend a~+d er
                                  ent s of  thi  s Sec                           h rider shall bev     rpo                                        e dris
       [Check applicable box(ea                        uri ty Instnunent as if the riders                                                  sup
                                 ))                                                         ) were         of 's Sec~erity Instrument.         ple ment
                                                                                                                                       '.'
             n
             X Ad
               A~djuatable Rate Rider
               Graduated Paymient Rider                       Condom~iaium Rider
                                                              Planned Unit Dtvdopment                             1-4 Faam
                                                                                                                         mii1ly Rider
              $atloon Rider                                                           l
               V.A. Rider                                    ~Rate Improvement                                    Biwrtkly Paymont Rider
                                                                               Rider                              Second Home Rider
                                                              Others? L~~Y~



            BY SIQNING BELAW,
       in any riders} q~ocuted       Borrower accepts and
                               by Bornower sari recorded agc^e~s to the terms and cc                                 in this Security Insuu
       R►ttnes~s:                                       with it.          4 .                                                               aie  nt and
                                                                         "S~

                                                                                          Mme+                                                _ (SCaI}
                                                                                                                                              -Bor,ower


                                                                                 GLENDA C                                                    ~.~~)
                                                                                                                                             -Borsowtr
                                                                      tom)
     State of California                                           -Bomowcr
     County of                                                                                                                              _ (Sea1)
                      ~1}~       t/~°,,,                                                                                                    -Borrower
                                                                         ~' ~.
               /p--~_q~                                      ~a~ ~,                   ~..S.1~N6
                                                                                                                               ~~t
     (or proved W me
                       on the basis of sat
                                             isfactory ev'
    ~~~
    ;nscnimenc,
    WITNESS my hand
                    aclmow~god to noe
                si,~nature~sj}on the
                         v
                                            tha t heJs
                                      inetc~a~ent the ~cso
                                                             ) to be the
                                                                 tcd the sane in
                                                           s) or the entity up
                                                                                      h~

                                                                               on bchal;
                                                                                                               wrized cep
                                                                                                                                  to the within
                                                                                                                              ies and that by
                        and official seal.                                                                     the        s acted. executed the


                       ~                        Qanm. / 1014961 .
     -~HiCA~ ~seool.
~r PMlM                                      ~~~/p~~                          xo.                                                           (~)
                                           f~► Oonm. E~plr~ Jn.1A~ 1499 ,~ PBQ° s ~ ea102312-b06
                                                                                                                                Form 300b 8/80

                                                                                                                         ~             ~
                                                                                                                         ~                        ~
          Case 5:19-cv-00636-JGB-SP
                • . , ~~;L          Document 67-9 Filed 08/20/19 Page 2 of 12 Page ID #:1676
                       ITY A~1' ? JNAL
           R ECORDING REQUESTED         TITLE                 t' E
                                    BY.                                   8
                                                                            CH
                                                              2 hASYS     7GIMS              ~r             ~~
                          AND WHEN RECORDED MAIL
           NAME                                          T( S PCOR        8 NQ FEE            94423839
                           ~~'c ~~~d C.~t~r~~:,~ nw~Nt~r                                       R$CORD$D IN TIC
           STREET          9965 Mckinley street            •4 tNNT .      8 ST FEE           OFFICIAL R&'AR~ OF
           ADDRESS                                                                          SAN B~iARDI1~0 (~S.A~TY
 ~                                                           6 SVY                             B~iROL J IrtACKZUM
          CITY              Rancho Cucamonga
 v1       5TATE                                                                                    RECORDER
                            CA.                              6                             o~ct~1
          ZIP             L 91730                                                                     .7~Z.99~
                                                                 on                          3 :3o:oa:~s
                 QUITC~.AIM DEED                The undersigned Grantor(si dec
                                                                               larefsl that the DOCUMENTA
                                                TR ANSFER TAX IS: ~ ~• ~                                     RY
          ASSESSOR'S PARCEL NQ: 0209-312-59-                                          County, g 00,00       City
                                             0000      computed on the full value of
                                                                                       the interest o property
  I                                               — conveyed, or
          T tTLE ORDER IvO:     4935492                computed on the fuN value less the
                                                                                              value of liens or
          ESCROW NO:                                   encu mbrances rema+Wing thereon at
                            ~                     OR transfer is exempt from tax                the time of sale
                                                                                    for the following reason:

      FOR A VALUABLE CONSIDERATION
                                             . receipt of which is hereby ackn
       Rodgn~r Thomas and Barbara Thomas                                         owledged.
                                                     Husband and wife and Carol A. Ca
       wanan, all as joint tennants                                                          rter. an unmarried
     hereby REMISES, RELEASE~d
                                           QUITCLAIMS to:
            Erzc M. Murphy and G enda C. Murphy
                                                         , husband and wife as joint tenant
                                                                                                  s
 ~~. al! right, title. and
                           interest in and to that real property
                                                                 situated in the Cit
                                                                                          of Rancho Cucamo
-~   ,County of        ~ ~rnardino                                             cname o~ city or unincorporatnga
                                                                                                              ed areal
                                                                                     ,State of California, described as:
              LOT 18 OF TRACT NO. 9035, iN THE
                                                        CI'PY OF RANCHO CUCAMONGA, AS PER MAP
              t3E0QRDED IN BOOK 129 PAGES 87 THR
                                                        OUGH 89 INCLUSIVE OF MAPS, IN THE
              OFFICE OF THE COUNTY RECORDER
                                                    OF SAID COGNTY.
     Dated       10-5-94

        STATE OF CALIFORNIA
                                                                 )       ~
        COUNTY OF SAN BERNARDINO                                 ~ ss
        ~~   ~ S       before me Iv1+~NDl.I              ~- ~ S11?3~pk
                                                                     L
        personally appeared ~~Y~N~ `i"wbM~4s ,
                                                                    ~-
        ~,~4fClSJ~~ T~M1r►~, hND ~?~~.-
                                                .~d, ~i~l'~'i'1~'1~
       personally known to me (qr eroved tQ me ~n                                           ~      ~.~~~
       laasis        atisfactor                           the
                                  evidence) to be iFie"-
       per or ~) whose names          e    scri
       within mstrument,~`ana cknowledge bed to the
                                            d to me that
           she/they executed the same in i~irft~er                                                  MAP1t)tlTO L SUBlDA
                                                      /their                                         conun. ~98~
       authorized cap it i       and that by bie~~er/their                                        NGTARY P{~LJo•
       signaturetsl on t e instrument the per                                                   IbCo~mnaBE it Wt~81, )197 ~+
                                              ~i.N or the
       anti upon behalf of which the pars n . acte
       executed the instrument                             d,

       WITNESS my hand and official seal.


       Signature
                                                                                  (This area for official notary seal)
        MAIL TAX                                          Wgtsax sTA     s AS a~s~'~n ~~                         ~
      - STATEMENTS TO:
                                 NAME                                                                           :~
                                                      ADDRESS                                    CITY. SPATE &ZIP
       :,;,~,_a, , z.3~          THIS FORM FURNISHED COURTESY OF ORANGE                    OAST TITLE COMPANIES                ~~
~ranc;n :icv~,v~er :~47 i
     Case 5:19-cv-00636-JGB-SP Document~.umrneni:                              ~~a~iun iu :nr~w
                                         67-9 Filed 08/20/19 Page 3 of 12 Page ID  #:1677


                                                                                                               ~              • ~
                                                                                                                   ~   ~      • 1
                     TOGETi-iER WI1H cif fihe iva~r4vc~ntc now or hereafter ertrtod on tie property, and all easem~ts, appurtenances, and
              fixaires mw or ~afber a ps~t of the pmg~erty. ,x,11 replaamrnts and addiaous shall also be ~vered by this Sxuriry
              Instmmeut. Ali of the focr$aing is refiaaod to is this Security Insuumwt as the "P~op«ty."
                     B(3RRUWER COVENANTS thas Eorrower is lawfully seisod of the estate hereby conveyed aid has the right to grant and
              convey the Piopaty ~cl thu tie ~t+npaty is u                 a~ed, excxpt for eaaiznbraaoes of record. Borrower warrants cad will
              defend ge~ally tho title to tl~e Ply against all claims aa~d demands, subjad to any e~umbrances of mcord.
                     TfiiS SECURITY INSTRLTMENf oombi~es uniform covenaats t'~ a~tional use and non-uniform ~venants arith limited
              variaiio~~s by jucisdictic~ to ooastit~ue a uniform searity iastcument oovainS~P~~Y•
                     LINiFORM COVENANTS. Eocrowu and Lewder wv~mt and agree as follows:
                     i. Poymeat of Pr~dpW cad Ieta+6t; ~pa3'mmt ~d Late Charges. Borno~ver shall Pro~PUY PAY wha~ due du
             principal of~inuxest on t~ debt evil by the Note aid any prepayment and late charges d~u undez the Note.
                    2 .ids fay Taxes ~d is~aaaoe. S~ject to applicable law or to a written waiver by [.eider, Borrower sh~i pay to
             L~der on the day a~tbly paymeatts are due under the Ncxe, until the Note is paid in fiill, a svm ("Funds")for:(a) yearly taxes
             ana assessmea~s which nsxy slain priority over this secan t}+[ u~eat as a lien on me P~oPeny;(b) yearly leasehold paym~
             or ground its oa the Propeaty, if any;{c) yeaz3y hazard or Property insursoc'.e Premiums;(d) Yearly tiaad insurance premiums,
             if any; (e3 Y~Y ~'►rt8~ ~~~ P~uau, if mry; u~d {f~ nay sums payable by Borrower to Lender, in ~rdanoe with
             the provisions of paragraph 8, in iia~ of tlu payment of mortgage i~uranoe premiums. Theme items are called "Escrow Items."
             L~ may, at any rime, oallax aid 'Bold Funds is an amouos cot to oxceod the maximum amount a lewder for a federally
             related mortgage loan may roquire for Borro~va~'s escrow acxount under the federal Real Estate Settle~eut Prooeduces Aa of
             1974 as armed from time to time, 12 U.S.C. Sion 2601 et seq. ("RESPA"). unless another law that applies to the Funds
             sets a lesser amount. If so, I.e~nder may, at ~y time, oollax and hold Funds iu an amount not to exceed the lesser amount.
             Lender may estimatt the amount of Funds due on the basis of cuireat data and reasonable estimates of expenditures of future
             Escrow Items or oti~wise is accordance with appiicabk law.
                     The Funds shall be held in ~ institution whose deposits are insured by a federal agency, insirnmentality, or entity
             (i~luding Liz, if lender is soh an iasiiiution) or in any Fodexai Home Loan Bank. Lender shall apply the Funds to pay the
             Escrow items. Lender mxy r oc charge Borrower f~ holclin~; and a~plyigg tie Funds, annually analyang the escrow mount, or
             verifying the Esctvw items, unless Lender pays Bo~rwcr ia6aiest on rye Funds ~d applicable law pemuts Lender to make such
             a charge. However, i~d~ may i+aquire Bcurovwer to pay cone-time chazge for as r                  ut real estate tax iepoRing service
            usod by i~end~r in ooanaxion with t is toaa, ueless applicable law provides oWuwi~. Unless an agreement is made or
             applicable law requires            to be paid„ L,emder sha11 not be squired to pay Borrower any interest or earnings on the Funds.
            Botrow~ and [.~ may agt~x in writing, however, that intecnst shall be paid on the Funds. Lender shall give to Borrower,
             without charge, an annual a000vatiag of the Funds, showing ctodits azd debits to the Funds and the purpose for which each
            debit w tie Fps was made. The Funds arse plodgod as additional security for alt sums secured by this Security Instrument.
                   If the Funds held by L,e~der exooed the amounts permittod io be held by applicable law, Lender shall account to Borrower
             for the excess E~utds is ~oordanoe with the requirements of applicable law. If the amount of ttie Funds held by Lender at any
            time is not sufficient to pay the Escrow Items when due, I~dcr may so notify Bor~nwer in a+riting, and, in such case Borrower
             shall pay w Lc~ndtr the amount necessary to make up the dtficienry. Boctower shall mane up the deficiency in no mon than
            twelve monthly payments, at L,tader's sole discr~tio~.
                    Upon payment in full of all sums serund by this Security [nshument, [xnder shall promptly refund to Borrower any
            Funds held by [.ender. If, under paragraph 21,              mall acquiro or sell the Property, Lender, prior to the acquisition or sale
            of tho Praperry, shall apply any Funds Reid by l.euder at the time of acquisition or sale as a credit against the sums secured by
            this Security Insuum~t.
                   3. App~Cation of Payments., Unrest applicable law provides othera+ise, all payments r~eived by Lender under paragraphs
            1 and 2 ~a11 be applied: first, w say prepayment charges due under the Noce; saoond, to amounts payable under paragraph 2;
            third, to murtst due; fourth, to pr~cipal die; sad last, to any late chu~ges d~ under the Nate.
                    4. Chazgcs; Liens. Borrowtr shall day all taxes, aseassmeots, charges, fines sad impositions attributable to the ProPertY
            which may attain priority over this Security i              t, and leasehold Qaymeats or group rents, if any. Borrower shall paY
            these obligations in the manar provided in paragraph 2, or if cot paid in that canner, Borrower shall pay them on time direcxly
            to the person owed payment. Borrower shall Prom~pilY fiunish to Lender all notices of a••+~,~~~ra to be paid under this paragraph.
            if Sorroa~r maires these WY~~ d~~Y, Borrower shall promptly tumish to Lamer rooeipts evid~cing the payffients.
                   Bornower shall Promptly discharge nay liar which has priority over this Security Instrument unless Bornowtr: (a) agrces in
            writing to the payment of tie obligation sxurod by the lien in a manar so             le to Lender; (b) contests in good faith the lien
            by, or defers again rnforoe~ear of the lien in, iega! pnoceediags which in tie L.eader's opinion operate to prev~t the
            ~farcem~t of Wz iii; or (c) sacvres from the hol~r of tht lien an a~raemeat satisfactory to i.~der subordinating the lien to
            dais SxuritY Instrua~nt. If ixnder d~smi~es that wy pazt of fl'e P~opecry is subject to a lien which may attain priority over
            this S~urity r~~^,   !+~+~r, Leader may give Bornower a notice ideatifyiog die lien. Borrower shall satisfy the lien or take one or
            i    re of the actions set forth above within 10 days of the giving of notice.

                                                                           Loan No. Oi02312~06                                   ~^^ 3
             ~~~~) (94031.01                                                Pepe 2 d 8
                                                                                                                                    Irvnials:
           canonnay
                                                                                                                                           (~ G ~'Y1


SAN BE             pdfMachine - is a pdf writer that produces quality PDF files with ease!                                                        M
Docume                                             Get yours now!                                                                                 ~/~'J
            "Thank you very much! I can use Acrobat Distiller or the Acrobat PDFWriter but I consider your                                          ~d
                     product a lot easier to use and much preferable to Adobe's" A.Sarras -USA
nrancn :ccw,user :~4y i                                             ~,ommen~:                                                                ~~auun iu :nr~ w
     Case 5:19-cv-00636-JGB-SP Document 67-9 Filed 08/20/19 Page 4 of 12 Page ID #:1678



                                                                                                                     94--423838
                       3. ~iarard a' Pt+opat9 1~oe. Borrower sllati keep the impt~ovemeats now Busting
                                                                                                                         or hereafter a+ected on tine
                Property insuued against Loss by firc, hazards iacludad within the be[m "tzt~ad coverage"
                                                                                                                   and any other hazards, including
                 floods or flooding, for which i       s requires insura~e: This iasvrance shall be maintai~d in the amounts and for the periods
               ~ Lender rcquires. '!he inst~r~oe curter providing the insuraaa stall be chosen
                                                                                                         by Borrower subjecx to Lender's approval
                 which shall not be unreasonably witl~id. [f Borrower fails W maiatain coverage describcd
                                                                                                                   above, Lender may, at Lender's
                oP3ion. min coveragC ~o protocx Lender's rigdus in the Property in accordance with para~h 7.
                       All        ce palic~es aced raievvals st~l 'be aoceptabie w [.ender and shall i~lude a standard ~rcgage clause. Lender
                sba~l have t~ right to hold the palicirs atm crnewais. tf Le~du requites, Borrower shall Promptly
                                                                                                                        give W I.euder all reocipts of
                P~P~~ ~d renewal noticts. In the ev~i of loss, Borrower shall give prompt notice to the insura~oe carrier and Lender.
                Litmay make prof of loss if n~ tie P~~Y 5Y Borrower.
                      Unless Leader aid 8on+ower o~l►aw}se agme in writing, insuianoe proceeds shall be appfied to restoration or repair of the
                       ~Y ~~8ed, if tie restorati~ or rr~air is 000mmirally frasibk and I~er's security is not lamed. If the reswrati~ or
                repair is not ecoaomically feasible or [,eader's seauiry would be lesseaed, the insacaaoe proc~ecls
                                                                                                                         shall be appliod to the sucas
                sowred by 1~is Security Iastn~ent, gv~ether or not then due. with ~y excess paid to Socrower. If Bacrower
                                                                                                                                         abandons rho
                Property, or does not ~svver within 30 drys a noti~oe from Lender tint tl~e insurance carrier has offeind
                                                                                                                                to s~tle a claim, then
              I.eadcr may ~Iled the insuiaacx pr000ads. i~enrier mry use the proceeds to repair or restore the
                                                                                                                            Property or to pay sums
                secured by t3ais Security facet, whir or not they due. The 30-day period will begin whey the notice is given.
                      Unbrss i~r emu! Borrower otherwise aaroe in writia8, any application of pinceods to principal shall cwt
                                                                                                                                             extend or
               postpone the due date of the montl~iy payments ~errod to in paragraphs 1 wd 2 or change the amount of
                                                                                                                                     the payments. If
               under paragr~h 21 t~ Property u aoquirrQ by I.~eoder, Bornov~er's right to any ins policies and proceeds resulting from
               damage w the Property prior to tl~e acquisition shall pats to [xoda to the extent of the sums securod by this Security Instivment
                mmodisOcly }xior to the acquisition.
                     6. Occap~o~cy,~,Mai                       mce and Probedloa of the Property; Bornower's Loan Applicatlon; [.emsholds.
               Sorrowcr sbal! occupy, establish, and use tie Property as Borrower's principal residence within sixty days after the execution of
               this Socurity Inst~umeot and shat! oo~ue to occupy the Property as Bamwer's princapai residence for at least one year after
               the date of ooc      cy, uaItss Lrnder ~vvise ages is writing, wLich c~ncent shall not be unreasonably withheld, or unless
               extenuating circumst~aoes exist which are t~eya~d Bornnwu's control. Borrower shalt ~t destroy, damage or impair
                                                                                                                                                    the
               Property, allow the PrapGrty to de~a~iorate, or ooauait waste on tine P~+operty. Borrower shall be in defaWt any forfeiaure
                                                                                                                                     if
               aciioa or proceeding, ~vhc~r civil yr criminal, is begun lfiat in Le~dtr•s good faith judgment could result in forfeiture of the
              Property or otherwise m:tteria[iy impair me lip heated by this Security 1   nst^-~*~+r or Lender's security interest. Borrower may
              cure such a default a~ reiasiate, as provided in paragraph 1$, by causigg the ~c[ion or pracceding w be dismissed with
                                                                                                                                              a puling
              that, in Lender's good Faith ~nina~ion, prectu~es forfieitu~+e of the Barrowa's interest in the Property or other material
              im~airnoent of the lien cratod by this Sea~rity Instt~men[ or I.emder's seauity interest. Bocmwor shall also
                                                                                                                                      be in default if
              Borrower, during the loan a~liraticm process, gave materially false or inac~rate information or statematts to Leader (or failed
              to provide Lender with any material inform~tia►) in oonaoaion with the loan evidenced by the Note, including, but not limited
              to, representaiiQas concerning Borrower's ooc          y of the Property as a principal residence. If this Seeurity Instrument is on a
             leasehold, Borc~ower shall oon~ly wide ail the provisions of the lease. If Borrower acquires fee title to the PrnpeRy, the
             leasehold and the fx tide stall not merge unless Lender agcves to the c~tga in writing.
                     7. Protection o[ I.mder's Rigl~fs in the Prupaty. If BorrovvGr fails to perform the covenants and ag~ements contained
                                                                                                                                                     in
              this Security Insttu~t, or titeae is a legal praeerding Li~at may significantly affoct Lx.~er's rights in the Property (such as a
             proceeding in bankruptcy, probate, for conckmaution or forfeiture or to wfocoe laws or regulations), d en Lender may
                                                                                                                                               do and
              day for whatever is nooessary to protecx the vaiae of the Property and I.radet's rights in the Property. t ender's actions may
             include paying any sums seaared by a lies which has priority ova this Socurity Instiuma►t, appearin8 in court, PaYi~g
             rcasonablo atcomoys' foes and ent        g a~a the rroperty w make repairs. ,v~ugh rxa~er may cake action under this paragraph
              7, I.euder does not have to do so.
                      Any amounts disbursed by L            undo dus pazagniph 7 shall become additional ~bt of Borrower secured by this
             Security Instrument. Unless Borrow aced bender agra to other terms of paym~t, these amounts shall bear interest from the
             date of disbairsement at the Note rate and shall be payable, with inta+act, upon Mice from Leader to Boc~wer requesring
             PaYm~t•
                     8. Mortgage Iffiu~aee. If lxuder requiiod moRgage insuraace as a ~ndidon of roaring the loan secured by this Security
             Instiument, Borrower siu~li pay the premiwns nequirod to maintain the mortgage inc'~++rr in effect. [f, for
                                                                                                                                     any reason, the
             mortgage iasur~oe ooveragoe required by L~r lapses or ceases tv be in effect, Borrower shall pay the premiums required
                                                                                                                                                    to
             obtain coverage subataatially equivalent w the mortgage insurance perviously in eFfax, at a cost substantially equivalent
                                                                                                                                                to die
             cow t+o Borrowu of tt~e enort~age insur~oe previ~wsly in effxt, from an aItunate mortgage insurer
                                                                                                                            approved by Lender. If
             subsuinrially equivalent mc~ctgage insures coverage is not available, Bonowcr shall pay to IJender each
                                                                                                                               tenth a sum equal to
             on~twdith of die yeuly mortgage insvtauce P~~
                                                                        ~~B P~ by Borrower when tht insurance coverage lapsed or ceased to
             be in effect. Leader will aoce~t, use aid retain theme payments as a toss n~serve in lieu of mortgage
                                                                                                                           insurance. Loss reserve
                                                                           I.o~n No. 010231206                                     ~'"'
             ~~LA) (94631.07                                                 Pepe 3 d 8                                               I~~.
         CALDOT! (lJ7~/!~




SAN BE             pdfMachine - is a pdf writer that produces quality PDF files with ease!                                                         M
Docume                                             Get yours now!                                                                                  ~~~/
            "Thank you very much! I can use Acrobat Distiller or the Acrobat PDFWriter but I consider your
                     product a lot easier to use and much preferable to Adobe's" A.Sarras-USA
nran~n :icw,u~er :~~+yi                                           wmmen~:                                                                  ~~auun iu :nrt1w
     Case 5:19-cv-00636-JGB-SP Document 67-9 Filed 08/20/19 Page 5 of 12 Page ID #:1679



                                                                                                                     94-42~3~38
              PaY        ~Y ~ ~'~8~ be ~+aquirod, ~ rl~e option of i~der, if mo~tgag~e iasur~uoe coverage (in the anioant aad for the period
              tint Leader requires) provided by aa~ insnnea apQroved by i~mdcr again b000mes available ~d is obtai~d_ Borrower shall pay
              the premiucas ra~uired to maintain mortgage in~rauoe is tt~Oct, or Go provide a loss reserve, until the requirement for mortgage
              insurance rods in a000tdance with ~y written agra~t bexween Borrows and Ixada or applicable law.
                     9.I~ectioa. Lender or irs agetu may main seasonable cauies upon sad inspeaions of the Property. L~der shalt give
              Bornowex notice at ~e time of or prime to as i~edioa spacifyi~tg reasonable case for du inspaxion.
                     10. C.0         iOn, 'The piaooeds of ~y awarld or claim for damages, direct or oonsaglienaal, is connoccion with any
              cand~ation or other tag of arty part of t3~e Property, or foe conv~ey~e in liar of condemnation, are hereby assigned and
              shad be paid to IJtnder.
                    In the event of a total talrirag of t1u Pi+opaty, the ptooeeds shad be applied to the sums secured by dos Security Instrument,
              whither of rot tl~n dne, wig any excess paid to Borrower. Ia t~ event of a paRial talciing of the Property in which the fair
              marlc~t value of tint Property i~edi~ciy before tie talvag is equal to or grater than the amo~t of the sums secured by this
              Se~rity Instxame~t immedi~cly befaoe tl~e taping, imkss Bo~mwer and Lehr otherwise agree in writing, the sums secured by
              this Security Inszrume~t shall be mooed by the amount of i~ proceods multiplied by tie foUogviog f~acuon: (a) the total
              amoemt of tip sums Secured immodiately before the taming, divided by (b) du fair merles value of the Property immediately
             1~f°n the taldmg. Any baiaaoe atoll be paid to Bornawer. [n du event of a partial taking of the Property in which the fair
              maz~~eet value of~ Prc~ty immediately befoee t~ ralc~ng is less than the amount of du sus sewrad immediately before the
             raising, unless Borcow~r ~d Ceoder ott~er~ise agree in writing or unless applicable law otfie:wise provides, the pnoceods shall
             be applied to the sums seatrad by this Sea~rity Instn~ wl                   or not the sums arc then due.
                    If the Property is        ~ned by Bert        a, or if, after notice by [.ender to Borrowtr drat the condemnor offers to make an
             awed or settle a claim for damages, Hoirawec fails to c~ond to Lender within 30 days afro the date the notice is given,
             L,emder is sized to                amd ~P~Y ~Pte,at its optioa, citha W restoration or repair of the Property or to ~e sums
             sec~rod by Ibis SecauitY Ln             t, whether or not tl~eu due.
                    Ueless ruder sad Bornower otherwise agree in aritiag, anY ~Plicatioa of proceeds W principal shall not extend or
             postpone the due date o~ tlsc mcsnd~~y pays ie[rcrod to in pazagraphs 1 at~d 2 or change the amount of such paym~ts.
                    11. B~rnwer Not Released; Fo~bearaooe gy Leads- Not a Waiver, Extt~sion of tht clots for payment or modification
            of amortization of the sua~ secauod by this Sauxity I~tnimmt granted by i ender w say successor in intezest of Borrower shall
             not opaate to release tt~e liability of the original Borrower or Somower's ors in intet~est. Lender shall not be requited to
            ~             P       ~&g            ~'          sot in interest or refuse to ext~d time for paymwt or o~erwise modify amortization
             of the rams secured by this Sac~uiry instr.,•~,r by reason of any demand made by the original Borrower or Bocrowa's
             successors in intta~t. Any forbearance by Lehr in ezea+cisiag ~y rig~tt or remedy shall not be a waiver of or preclude the
             exercise of any right or t~enmedy.
                    i2. ~oassors sad A~ Bound; Joint and Several I.iabllity; Co-s~aas. 'Ihe covenants and agreements of this
             Security Ins~umeut shall bind and befit t1~e atuoessors amd assigns of i.eades and Borrower, subject w the provisions of
             paragraph 17. Borrower's coveaauis and agnoe~e~s shall be joint a~ several_ Any Borrower who co-signs this Security
             insu'ument but does not ezerute the Noce: {a) is oo-signing t~iis Security Instn~mcnt only to moRgage. grit and wnvey that
             Borrower's interest in tl~e Property under ffie teams of this Security I~crn~mPn~;(b) is not personally obligated to pay the sums
            seaired by ffiis Socuriry t~umeut; and (c) agn~es the I.e~der and any other Borrower may agree w ext~d, modify, forbear or
             make airy accommodations with regard to the teems of this Security Instn~ent or the Note without that Borrower's consent.
                   13. I.aan Chotges. If the loa~t secu~ad by t3~is Security Iactrnment is subjext to a law which sets maximum loan charges,
            sad that law is fwally irtbecpnxod so that du iniet+est err other loan charges oollaxed or to be collected in connection with the
            loan excxed the partniLteA limits, tom:(a)say such loan charge shall be cedueed by the unount necessary to reduce the charge
            to the permitted limit; aid (b) any sums alrtady colieded from 8oirower wfiich exceeded permitted limits will be refunded to
            Borrower. [.ender may cl~o5e to make this refund by reducing the principal owed under the Note or by making a direct
            PaYm~ar to ~onower. If a refund roduces pri~ipal, fhe nduciit~ will be urat~d as a P~~ PnPaYm~t without any
            P~'~PBYm~ ~'S~ under du Norte.
                   14. Notices. Any notice to Borrowser providod for in this Sexairity Instiu~nt shall be given by delivering it or by mailing
            it by first class mail unless applicable law nquizes use of anoiha method. The uaice shall be diracxed to die Property Address
            or azry other address Bornower desi~ates by t~otitt to L.wda. Any notice to I.eMer shall be given by first class mail to
            I.tnder's ~d~s stated betels or any orbs address l ender desigaazes by nosice to Borrows. Any notice provided for in this
            Security Instrument shall be deemed to lave boss given W Borrower or C.euder when given as provided in this paragraph.
                   I5. Govt Lary; Sev~ty. 1Lis Secuzity (nst~ummt shall b~ governed by federal law and the law of the
            jurisdiction in which ~ Pivpetiy is located_ in the event that any provision or clause of this Security Instmment or the Note
            oon#licts with ~plicable law, s9u~ cant~ict shsdi not affax othtr provisi~oas of this Saurity Instrument or the Note which can be
            givea~ effort without the cx~atlicdiag provision. To this add tt~ provisioac of this Sa:ttrity Insuu~t and the Nye are declared
            to be sever~le.
                   1~. Bormvver's Copy. Bomowcr shall be given one cnnfor+nrd cxi~y of the Note a~ of this Security tastrument.

                                                                          Loae No. Ol@2312 116                                   ~^~+
                 -61flCw~ {saosi.oi                                        Pass a m s                                               ~ririas:
         uwon pl~Ml
                                                                                                                                           ~~


SAN BE          pdfMachine - is a pelf writer that produces quality PDF files with ease!
Docume                                          Get yours now!                                                                                         ~ ~.
         'Thank you very much! I can use Acrobat Distiller or the Acrobat PDFWriter but I consider your
                  product a lot easier to use and much preferable to Adobe's" A.Sarras-USA
nrancn :ccv~,user :~47 i                                            ~,oiri[nen~:                                                                 ~~a~ion is:~r~w
      Case 5:19-cv-00636-JGB-SP Document 67-9 Filed 08/20/19 Page 6 of 12 Page ID #:1680



                                                                                                                      94-423&38
                       1~. ~~'~+'~+~                  Y+~' A ~~1[~ba~t In Bo~rowvx. if all or aay part of the Pt+operty or any interest in it
                 is sold or iransfeared {or if a beneftciat intexrst in gozrowet is sold or riansfer~ed acx! Borrower is not a naEural peon)without
                 Lt's prior written oonseat, L.eadrs may, at its option, c+egt~itz ~diatc paym~t en full of all
                                                                                                                              sums secured by this
                S~unty[nit•Ho'W                 , ti~is option shall ~t be exe~ised by Lamer if exee~cise is proLibite~ by federal law as of the date
                of this Saauiry fas~vm~t.
                      if L.eada ezercisa t}~s option I         r sue! give gom~,e~.nonce of aocelerati~. '[he notice shall provide a period of mt
                less than 30 days from tie die the entice is delivered or mailed vvithiu which Bocrowa mast pay aU s¢ms
                                                                                                                                     socured by his
                Sa;~~}, In~,.^...~.~. [f Boa~owa faits to pay t3Kve s~;us prior to ttre expiration Of this period, Lendei may invoke any remedies
                P~1~d      b3' t~s Se~u~ity [~uuaunt without furiber ndtia or demand a~n Borrower.
                       i8. B~oRo~ver's Ri~R to Restate. If $o[mvwer meets certain ~nditions, Borrower shall have the right to have
               enforoe~ent of this ~ecauii}+ I~rumeat disoo~rin~od at my time prior to the earlier of: (a) S days (or such other period as
                appl~r,~}e law maY s~CifY 'for Wi                 t) betnre sale of the Pnop~aty pursuant to any power of sale oontainad in this
               Secarity [nstnu~eut; or (b> ea~sry of a,~gma~ aufvr~ing this Security Iastn~at.'[boss conditions are that Borrower:(a} pays
                L~der all sums which the would be due under this Saa~rity [astrume~t aad ~ Note as if no acceleration had occurrod;(b)
               cures ~y de£~dt of afly other oov~n~ts or agneeme~s:(c) P$YS si! exP~es incut~ted in a~forcing this Sorority Instrumt~t,
                iTtcl~ing, but not limited m, reasonable attorneys' fees• and (d) isices such action as Deader may reasotmbly require to assure
               that tf~e lien of this SeauitY In~rumcnt, L~S's rights in t}x Property and Boceovu~er's obligation to pay the sums socurefl by
               this Security Instcumeai shall eo~iim~e u                d. Upon ranstat+emeat by Bornower, dos Security Instrument and the
               obligations seau+od hammy stall remain fully effective as if no awdtration had occurred. However, this right to reinstate shall
               not apply in tine case of acoedecation~paragrq~ 17.
                      19. 9~1e o[ Nate; i~o~t d Loan Savioa, '[hc Note or a partial interest in tie Note (together with this Security
               Insert)may bo sol+d o~ or mote times without prior notice to Bocz+ower. A sale easy result in a change in tine entity pmown
               as the "[~ Servioer") thu ooltects mo~hiY Pa9ments due tinder the i~Tote and this Sorority I~tnrment. There also may be o~
               or mote cl~aagts of the Loan Servicer uaaei~ed to a sale of the Note. If mere is a change of the Goan Servicer, Bornower will be
               8ivtn wtittta notice of die ch~ge in accosdanoe wish paragraph 14 above and applicable law. The notice will state ttte name and
               address of t1~e new Doan Saviar mid if~e a~ress co whidi payments should be made.'ibe no[ice will also contain any other
               information required by ~licable law.
                     ~.                 Sa~b~ano~. Born~'a'ski not cases or permit the presence, use, disposal, storage, or release of any
               Hazardous          anew oa or in the Property, Borrower shall floc do, nor allow anyone else to do, anything affecting the
               Prapc~ty that is in violation of ~y Eavi~nme~l Lxw. The piecoding Lwo sit                   shall not apply to ~e pnsenoe, use, or
               storage on the Pz~eriy of smell gwastities of Ha~ous Substances that are generally r~ognizod to be appropriate w normal
               resi~satia! uses sad to mainte~snoc ofih~ PzropeQty.
                     Sorn+wu shall groa~tly give Leer w~itrea mice of any investiga[ion, c]aitn, demand, lawsuit or other action by any
               gove~atat yr re8~~~5'                Y ~P~'~ ~Y involving t~ Property sad any Haracdous S7~bstance or Environmental Law
               of which Borrmwer bas arras! lmowledge. If Boraawer texrns, or is notified by any governmental or regulatory authority, that
               any re.~oval or other remadiatioa of any Hara~+dous Sub~oe af~txing the Property is accessary, Borrower shall promptly takt
               all necessary remedial actions in aaro~e with Environmental Law.
                     As used is this puagr.~ 20, "Hazardous ~bstances" ,are those snbstac~ces defiu~ad as tonic or hazardous subs                 by
               En~~roamental Loa' aid lit following ~bstaaoes: gasoiia, keros~e, other flammabk or toxic petroleum ptaducts, toxic
               pesticides and herbicides, valad~e solveuu, materials containing asbestos or formaldehyde, and radioactive materials. As used in
              ~~s PazaBraPb 20, "Envi              cal [.aw" means federal laws aad laws of the jurisdiction where the Property is located Wert
              relate to heait~, safiety or enviraama~tal protecxion.
                     NON-UNIFORM COVENANTS. Bo~mwzr and Lender {archer covenant aad agroe as follows:
                     21. Aaederatioa; Remedies. Leader shall eve notiee to Sorro~v~ prior to acceleration following Borivwer's birach
              of any covenant or agr+e~ is Wis Sea~rity I~mt (bet not prior to ~~dastion under paragraph 17 unless
              applicable la~v provides ot~a~wise).1be ualice s'~li specify:(a)tLe ddault; N)tLe action regautd to acre the default,(c)
              a date, not leas f~ 30 lags from the die fie notice is given to Borrower, by which the default mast be c~r~ed; and (d)
              the failure to cure tie ddau#~ err blocs fhe date speciCKd m fie notice may result in accderadon of the same stirred
              hY ~              9I             and sole of the Property. TLe notice shall further mfam Boisower of toe right to reinstate
              aNter aca~dda~ sad We tight #o bring s oast adi~ to s~sat the sou-aci~enoe of a default ~ any otter defense of
              Borrn~ bo                     and ode. ff the ddAalt is not tiered oa oc befac the dtte specitied in the ao~ice, Lender, at its
                        ~y~~~e r+~                            ~ ~u ~ ~u ewers senuea by t~ sec~aicy rn~mr wlrhart nrrcher aemaea
              gad may mvv~e t~Ne power e[srk sad ~av atl~er rimes permitted by sppiicAble IAw. Lender shall be entitled w collect
              all e           inanred is pig the                      provided to the paragraph 21, iocludiog, but not limited to, rea~o~We
              attorneys' fees sad costs of tick evidence.
                     V I.esder iava~s the powa~ d sale Lender sha0 ezecaFte or ranee Trustee M execute a written notice of the
              o«~n+euce a[an event d ddadt sad of L,mder"s demon to cruse the Propixty to be sell, Tn~stee shall cause this ~tice
              to be ~+eoaMed m each city ~ ~vhi~ ~y prat of the Property ie located. I.eoder a~ 'l~vstee shat) mail copies o[ tie
              antics As p~criMld by appiicab~e lays to Bor~vwa aid to the otha~ pa~so~ns Pr~a+'b~ by aPPlicaWe law. 1Yustee shall
              give public notice oE' sate to the pe~soes sal in the                  presc~'bed by applicable law. After the time requirefl b
              applma~k law,'1Yv~+ee, wrti~ouat deed oa Bonv~r, shall sc~ tie Property at public auction to tLe highest bidder at
              the time and puce aid~tLc tams designated in the aodoe of sale is one a more potrds and in any orda~ ltivstee
              dete~mmes. Tctstee may Q~stpo~e eels of till ~aey p mt of the
                                                                                        ProP~Y by P~ annoaoameot at the time and pipes
              ~ any Prev+ooslY sched~ed sale. I.eoder or ils                   may           We Property at any sale.
                     Tra~ee malt dekver to the                    'i'Yvs~ee's deed aooveyi~g the Property without any coveDant or warranty,
              exPressM or implied. 1be recitals m the'Etv9tce's deed shall be prima fade evidence of We tr~L ~'the state~neats made

                                                                            Loan No. O1Q23I2~06                                   ~^^
                      -~1(G1) WA031.O1                                      Poge 5076
                                                                                                                                     Initials:
          CILLDO75 (7/ii/!~

                                                                                                                                             ~"r    '~ ~.


SAN                pdfMachine - is a pelf writer that produces quality PDF files with ease!
                                                   Get yours now!
            "Thank you very much! I can use Acrobat Distiller or the Acrobat PDFWriter but I consider your
                                                                                                                                                            1
                     product a lot easier to use and much preferable to Adobe's" A.Sarras -USA
nranc;n :icv~,user :~4yi                                         ~.~nunen~:                                                          ~~a~iun iu :nrtlw
      Case 5:19-cv-00636-JGB-SP Document 67-9 Filed 08/20/19 Page 7 of 12 Page ID #:1681




              tl~aan. Tn~tte ~ra[I ap~iy ffie proceeds of the s~k ~ the foUo~g order:(a) to al! e
                                                                                                                       94-423838
                                                                                                                       of the sak, i~luding~ but
              not Iimit~ed so, rnsom~ble'h~tee's.nd atto~ey~' eees; N)too au sus sec~a~ by this Seruity i~~t;and (c} sny
              excess to the persoa or pe~soos legally retitled bo ~.
                    22. 8~eeoavey~oe• UPoa PaYmeot of all sums saa~red by this Soa~rity Instrument, Lauder shall roq~st Trustee to
              rocon'v~y die Pity ~d shall s~u~der this Security Inst~ummt aad all Dotes evidencing debt secured by this Security
              Lnstium~t #o Tzustae. T         shall ~axivey the Pmpcity withaat wananry to the pexson or persons Dally entitled to it. Such
              person or persons small pay any nco               coats. E.e~der may Burge such person or persons a fee for r~convrying the
             Propaxy, but only if t1~e fx is patd to a thud pazry (such ~s the Tmstoe) for scrvioes neadened and the charging of the fee is
              perm~tud Dada'a}~plicabl~ law.
                   23. Sine Tn~tee. I.e~r, at its                  ,may frnm time w time appoint a successor ttustce to any Trustee appointed
                         by au ia~mant ezewted awl ack~vledgod by Roder aad cnoorded in the otTice of the Rxorder of the county in
              whicb tie Prapexty is ioc~ed. 14~e iustr~mau shall tea tt~ aa~ne of the original Leader, Ttus~ and Bor[ovw~, the book
             a~ page whew this Sewtity Inert is teoordtd aed the nauue and address of the sacaessor trustee. Without conveyance of
             ~ ~P~3', t1~ a                tzus~ce shall s~ceed to a1i the tiffs, povurxs and duties oouferind upon the Trustee herein ~d by
             ~lir~le law. This p~000daee for su~nuian oft~usbee shall govern w the exclusion of a[I other provisions for s~bstitotion.
                   24. Request[or Notices. Boatuw~er rec~ests that copies of tie notizes of default and sale be seat to Borro~+tr's address
             w3~ich is the Pcu~erty Addt~ess.
                   ZS.            t of Ob~iaa Fee. Carder may oollea a [oe trot do excced tine muimum amount pernutted by law for
             furnitthing the stamemeat of oblig~tio~ as provided by Soatioa 2943 of the Civil Code of California.
                   2S. Rideis to tlris Sanity Ia4tr~~.(f oae or more riffs are exa~ued by Borrower and recorded together with this
             Security Instivmeat, du covunaats and agre~ts ofeach s+~ch ride shall be iucoipocated into aad shall amend a~ supplem~ec►t
             the covenants aad agr           of this Secauity Instiv~eut as if the rides) vwere a part of this Saaeriry Instniment.
             [Cher~c applicable box{es))

                      Adjustable Rye Rider                 ❑Condominium Rider                        01-4 Family Rider
                      GraduaTed PaYm~t Rider               ❑ Plao~d Unit Devdopt~nt Rider            Q Biweekly Payment Rider
                      Bai3oan Rider                        ~R~ i~pmve~eat hider                      ❑Second Hoag Rider




                  BY SIGNING BELAW, 8oirou+es aecx~ts and agrees to the terms aad wvenanis contained in this Security Instnunent and
             in any riders)executed by Bornower and t~eootdad with it.
             wiaiesses:
                                                                                   C~         ~wt                             cs~~
                                                                                ERIC M MURPHY                                         _~~~~

                                                                                                   ~-~
                                                                                                                                        (~~)
                                                                                GLENDA C MURPHY                                       _sorrower


                                                                     (~)                                                              _(~)
                                                                   -Borroaver                                                         -Born~wer
             State of Ca11[ornia                                          1


             ~       /~"'~—q~                                  before ~,             C-.S./~N6~C
                                                                                                                          Personalty appeared


                                                                                                        personably lmown to me
             (or proved to me ou the basis of s~isfactoiy ev' ) to be the                           s~subscri     to the within
                        and xknow~ edged to me that he/              the same in l~is//ha~
                                                                                    s a• eir thorizod         ies and that by
             his      s: signawr~s))~ the iac~umcat dx peso s err the ~tiiy u~+on behalf of which the ~actod, ezxuted the
                                t./
             WITNESS my head and official seal.


                               ~                  pipm~ia,i1     !                                                                      (~)
                                          •    ~~~~'                           ~.QIQ~1lNW
            ~-~~~)(94091.                                                   Papa 6 of 8                                      Fo►m 3005 9190
         ~t►,~                                 w oo~a           ~.1~ J




SAN                pdfMachine - is a pdf writer that produces quality PDF files with ease!
                                                   Get yours now!
            "Thank you very much! I can use Acrobat Distiller or the Acrobat PDFWriter but I consider your
                     product a lot easier to use and much preferable to Adobe's" A.Sarras-USA
                Case 5:19-cv-00636-JGB-SP Document 67-9 Filed 08/20/19 Page 8 of 12 Page ID #:1682
                                    RECORDING RFQUES7'ED BY:
                                    FIDELITY NATIQNAL TITLE 1F~                         8
                                                                                              HRG
                              When recorded, mail to:                      Z            7 GIMS
                                                                                                               ~ ~ 94 23838
                              LONG BEACH BANK. F.S.B.                      3POOR        8 NO FCE                     RDED IN ~
                              972 TOWN AND COUNTRY ROAD                                                       ~~ FI AL RB(
                                                                                                                         I     F
                              ORANGE,CA 92b68                              4 LNNT       BST
                                                                                                              s~       L J I~A~
                                                                           6 SVY
                              LOAN N0.0102312-606                                                                     RS~ORD~
                                                                                                                    ct 17/1994
                                                                           6
                                                                               on


               "\                                                          DEED OF TRUS'

                    c~
                    w
                                THIS DEED OF TRUST("Security Instrument") is made on             October                   5~ , 1994                 .The trustor is
                                  ERIC M MURPHY and GLENDA C MURPHY,HUSBAND AND WIFE'AS                                        TENANTS,


                            'Boaower"). The trustee is         LONG BEACH BANK,F.S.B.
                                                                                                               Y-




                             Tntstee" , The b     f'           LONG BEACH BANK, F.S.B,                         {

                             which is organized and existing under the laws of the United States of America                                                and whose
                         ""' address is     972 TOWN AND COUNTRY ROAD ORANGfi, CA 92668
                                                                                                                                 owes bender the principal sum.of
                               One ~vndred 'F`wenty Thousand and no/100-----___._._--------------------_....
                                                                                                            ~~               ;U.S. $           120,000.00           ).
• • .x:..:.~.,~,_           This debt is evidenced by Borrower's note dated the same date as this Sep                        trument("Note"), which provides for
                            monthly payments, with the full debt, if not paid earlier, due and payable on ~o                 •     1    2024
                         ;"`This Seotuity Instrument secures to Lender:(a)the repayment of the dobt evident d by              Note, with interest, and all renev~rats,
                            extensions and ~dificatians of the Note; (b) the payment of all other sums, #vi  vi              rest, advaaced under pecagraph 7 to
                            protect the security of this Security Instniment; aad (c) the performaace of Boi s               covenants and agreemegts under this
                            Security Instrument aad the Nou. For this purpose, Borrower irrevocably grants i                 ,ys to Tmstee, in trust, with power of
                            sale, the following described property located in            SAN BERNARDINO`1.                                      County, California:
                               LOT 18 OF TRACT NO. 9035 IN THE CITY OF RANCHO CUCAMONaA AS                                   Et MAP RECORDED IN
                               BOOK 129 PAGES 87 THROUGH 89 INCLUSIVE OF MAPS,IN THE OFI~                                    THE COUN
                               RECORDER OF SAID COUNTY.                                 ~,




                            which has the address of 9965 MGKINLEY STREET               RANCHO CiJ                                       A                 Esaat, cny],
                            California     91730                       (zip Codea ("Property Add~!ess");
                            CALffORNIA-Single FemilyFNMAIFFILMC UNIFORM
                                         ieaos~.oNSTRUMENT Form 3006 9/9Q
                                 -6H{CAf         rose ~ or a Amends   J9
                            VMP MORTGAGE FppMS -1800621.7281   Initlalo:
                              c~oTs ar~M,                              ~G m                                                              I lul~~ III I~I~ dull ~flI~ ~II~


                                                                                                                     i
                                     " ~~                                                                           ,~ i
     Case 5:19-cv-00636-JGB-SP Document 67-9 Filed 08/20/19 Page 9 of 12 Page ID #:1683



                            ~          ~ f(~




         d




~~




                                ~                ~`       :~
                         ~'~~                         _              ~~
              ~                             ~
 ~
 ~
     ~                                                         ~~`~~
             C~ ~~ ~s~                      ~~~-~- ~I




                                ~           ~,~~~y~




                 l y~'~`            -~'^'
                                            ~1q           ~            ~~        ~
                   1P      •~                 1~                (~




                ~~ ~
 Case 5:19-cv-00636-JGB-SP Document 67-9 Filed 08/20/19 Page 10 of 12 Page ID
                                   #:1684
                                    r                 ~ ~r y


C~ !~ ~S ~~c~ ~                                 r ~'
                                               ~,,_            i
          SUb~~~

          5~d3~'~~
            -~ ~ ~ q~                             l°     Z~~~s
                                                       ~~
        ~~.~
                  6         --                                         N~-~
~~~ri5                ~ 30 ~~
            ~ ~                             ~.,d ~r~~ ~ ~'
     ~~r~s ~              C ~~ 3~
          cgs~ ~ - ~-~ ~-
         ~ ~ ~e~
             ~ ~ ~~                           ~         ~
       Sug ~ d ~~ ~
                                                                       __w.~.~   r_ .
                                    ~             ___~-_._--

                          b,
 ~ `~ - r.S      f ~s a
       SvB ~' 7'~S 5~
                                                               ~ ~.~~7
 ~~~ ~~S``~ ~~~~

                                        ~~~- ~                     s

       ..    p , c~ ~ ~s : c~ ~
  ~..-~ ls~.
              ~ J ~~~ ~~
  ~ ~ ~~~ Sug!~ ~~`~ ~ S
                          r ~~g—
                                              ~~~
                                              ~J
                      /_~ /~~
                        ..Wen Loan ~'ervicin
                                             g,
                                              LL
           Case
            4            1661 Worthington Road C Document 67-9 Filed 08/20/19 Page 11 of 12 Page ID
                       5:19-cv-00636-JGB-SP
           j•-••~----~                         Sufte 100
           O CW    EN
                     -   West Palm Beach, FL
                                             33409       #:1685               i~
                                                                                          ~I ~      ~
           09/02/2015
                                                                   ~ ~'n,~~

                                                    rzy~      ~~r~
                                             ~ {~      REINST         ATEMENT QUOTE



          Glenda                                                                           If your loan is past du
                                                                                                                   e or has recently
          Po Box 402                                                                      {een past due, additiona
                                                                                                                    l fees and costs
          Rancho Cucamonga CA                                                              may have been incurred
                                    91739                                                                           on your loan but
                                                                                           not yet billed to your
                                                                                                                     acc
                                                                          ~~,~"T          fees and expenses, if any ount. These
                                                                                                                     , wi1
         Requestor Fax Number
                              :
                                                                       G                  to your account once the 1 be billed
                                                                                                                      y
                                                                                          and paid by Ocwen. Furthe are verified
         Requestor Email Addres                                                                                        rmore, if your
                                s:                                                        account is past due, additi
                                                                                                                      onal collection
                                                                                          expenses     and legal fees may
                                                                                                                                   be
         Loan Number: 714025
                                 7960
         Customer Name{s): Gl
                                 enda Murphy
         Property Address: 9965
                                   Mckinley St, Rancho Cu
                                                         camong ,CA 91730
         As Of: 10!02!15 Next                                                             j~r! v
                                 Due: 11/01/15                                          i~
        Description
        Principal Payment -~ ~~
                                  '`'~'G`         l0a`'~~
        Interest Due ~,po a0      o~
                                   0  0                                                                                           Amount
        Escrow Payment ~,ly ,~'
                             ~                                                                                                   1,508.90
                                i ~                   I
        Suspense Balance rte,.                                                                                                   1,581.26
                                    _ _ 3q G •'SO i~"j
        Total Amount Due to                                                                                                       914.80_
                              Reinstate
                                                                                                           r~~C.~-r~
                                                                                                                                     5.22
       if you are unable to pa
                               y the Total Amount Du
                                               e to reinstate your loan,
                                   0                                     please contact our office
       Description         'l~~~
                                    3                                                              at(877)596-8580
       Late Charge Due ~
      Property Inspection Fe             ~~                ~
                             e      ~                                  ~;,~~                                                    Amount
      Property Valuation Expe                                                                                                    424.93
                               nse       C,K,
      Certified Mail Cost                                                   ~"t> ~.Q,tYC.Q.y.,.                                  173.40
      Adjustment                                                                                                                 100.00
                                                                                  (jYj~_~~
      Legal costs - FCLS                                                                                                          45.71
J
      Prior Payment Shorta                                                                                                        17.57
                           ge
      Total Other Amoun                                                                                                           81.53
                           Outstanding and Due
         ~ws~ --                   ~ ~3~•~f S                                                                                    $850.88
     Please tnuke note of
                           tF~e
     loan at this time; howeveother amounts due on your loan. Repayment of
                                r, it is required tv ful                              these amounts is not nec
     courageyou to contact                               fill your debt obligatio                              essary to reiiestate your
                             us to make payment                                   n under the note and the
    ( 800) 74d~2936                                  arrangements to repay the                             ~reortgage. We strong
                                                                                   Other Amounts Outstandi                        ly ett-
                                                                                                            ng and Due by calling
    Leslie Arvind has been
                              assigned as your relations
    inquiries and submissio                                  hip manager and will
                            n of documents                                          be your designated repres
                                                                                                              entative for resolution

                    f    r
                    1




      This communication is
                            from a debt collector att
    purpose. However, ifthe                          eml~ti
                            debt is in active bankruptc r~g to collect a debt; any information obtained
                                                       y or has been discharge                             wall be usedfor that
                                 intended as aid does not                       d through bankruptcy, thi
                                                            constitute an attempt                         s communication is no
                                                                                  to collect a debt.                            t
                                                             Page 1 of2
                                                                                                                   NMLS # 1852
                                                                             ~~
                                          Ucwen Document
                     Case 5:19-cv-00636-JGB-SP            67-9g, LLC
                                                Loan Servicin    Filed 08/20/19 Page 12 ofWort
                                                                                     1661  12 hinPage  ID
                                               WWW.00WEN.#:1686                                   ~on Road,Ste. 100
    :..............~......                               COM                              West Palm Beach, FL 3340                          9
    o c w e ra                            Helping Homeowners is Wha# We Dol,M                                         Toll Free:(8U0)746-2936
  If the account is not brought current
                                        in timely manner,it may result in our elect
  Upon acceleration, the total obligation                                           ion to exercise our right to foreclose on the prope
                                            will be immediately due and payable with                                                    rty.
  we are entitled to collect the total                                                  out further demand. In foreclosure proceedi
                                        arrearage in addition to any expenses of                                                       ngs,
  attorneys fees and costs. If the                                                 foreclosure, including but not limited to
                                      loan has already been accelerated and forec                                               reasonable
  continue the foreclosure action (if                                                  losure proceedings have already begun,
                                      possible). You may have the right to asser                                                   we will
  defense to acceleration and foreclosur                                         t in court, the non-existence of a default or
                                         e.                                                                                      any other

  We will work with bankruptty lawye
                                        rs, foreclosure defense lawyers, housing
  our customers. However, we wiU only                                             counselors, and other authorized representa
                                         release information once written authorizat                                            tives of
                                                                                     ion has been obtained, as required by law.
  After acceleration of the debt, but prior
                                            to foreclosure, the mortgage loan may
 and mortgage, any payments recei                                                   be reinstated, depending on the terms of the
                                      ved and/or any relevant prior court order.                                                    note
 note and mortgage. Please be aware that,                                          We encourage you to review the provisions of
                                                after acceleration of the debt, there                                                the
 incurred by us to enforce the terms                                                   may be expenses and attome~s fees and
                                      of the mortgage agreement, in addit                                                          costs
 to reinstate the mortgage loan after                                      ion to the overdue amount on the mortgage
                                         acceleration must therefore include an                                         . Any payment
 incurred. Payments received that                                                 amount sufficient to cover such expenses
                                     are less than the amount required to reins                                               and fees
 stop any foreclosure proceedings that                                           tate the mortgage loan will be returned
                                          have begun. PRIOR TO SUBMITTING A                                              , and  will not
 AMOUNT PAST DUE ON THE ACCOUNT.                                                   PAYMENT, PLEASE CALL US TO VERIFY THE
                                                                                                                                 EXACT
 In addition, a HUD counseling agency
                                         may be able to provide assistance. To locat
 HUD Housing Counseling Service at(800                                                 e the HUD-approved counseling agency,
                                           )569-4287 or consult Nl1D's website at www.                                          cal! the
                                                                                          NUD.eov.
 Falling to contact a housing counselor or
                                             attorney may result in the loss of certain oppor
 or participating In medlatian In front of                                                    tunities, such as meeting with the lend
                                           a neutral third party.                                                                     er

 If you have any questions or concerns
                                       please call us toll-free at(800)746-2936. We
 9:00 pm,Saturday 8:00 am to 5:00 pm                                                ate available Monday through Friday 8:U0
                                       and Sunday 9:00 am to 9:00 pm ET.                                                     am to



Leslie Arvind has been assigned as your relat
                                              ionship manager and will be your designated
submission of documents.                                                                  representative for resolution inquiries and

Sincerely,
Customer Care




7140257960
 Notice Regarding Bankruptcy: Please be                                                                                                  v2.1
                                              advised that this letter is in no way an atte
 petition or discharged debt. It your bankrupt                                                  mpt to collect either apre-petition, post
                                                cy case is still active, no action will be taken in willfu
 If you have received an Order of Discharge                                                                l violation of the Automatic Stay.
                                             in a bankruptcy case, any action taken by us is for
interest in the underlying mortgaged prop                                                           the sole purpose of protecting our lien
                                             erty and is not an attempt to recover any amou
are in an active Chapter 11, 12 or 13 bank                                                        nts from you personally. Finally, if you
                                             ruptcy case and an order for Relief from the Auto
should continue to make payments in acco                                                              matic Stay has not been issued, you
                                             rdance with your plan. If your loan has been paid
is not an attempt to collect any additional fund                                                    in full or already foreclosed upon, this
                                                 s from you.
                                                              Page 3 of6                ~                                          LS#1852
